Citation Nr: 1416359	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a local hearing.  In December 2009, he submitted a statement that he waived his request and wanted the case to be forwarded to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.  

The Veteran claims that he is entitled to a higher rating for his degenerative joint disease of the lumbosacral spine.  He underwent a VA examination in April 2008 to evaluate his condition.

In his notice of disagreement, VA Form 9, and an October 2009 statement, the Veteran repeatedly complains of increased symptomatology and asserts that his condition has progressively worsened.  An October 2009 private treatment record reflects findings that the deterioration of the Veteran's condition is gradual and continual.  In addition, the Veteran's representative argues that the latest medical evidence on record is from 2009, it is old, and a new examination is needed to evaluate the Veteran's condition.  The Board agrees.  A veteran is competent to provide an opinion that his disability has worsened, Proscelle v. Derwinski, 2 Vet. App. 629 (1992), and will be entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  This is evidence of a worsening of the Veteran's condition since the last VA examination.  Consequently, a remand for a VA examination is warranted.  

In addition, the claims file reflects that the Veteran receives VA medical treatment, but it contains treatment records only up to September 2009.  Subsequent treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran his back disability since September 2009.  After securing the necessary release, the RO should obtain these records.

2.  Then, afford the Veteran a VA examination to assess the current severity of his service-connected degenerative joint disease of the lumbosacral spine.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner should address whether there are any incapacitating episodes due to the Veteran's service-connected disability, and evaluate the disability's effects on the Veteran's ability to obtain substantially gainful employment.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


